      Case 2:19-cr-00203-RSM Document 459 Filed 02/12/21 Page 1 of 2

1

2

3

4
                         UNITED STATES DISTRICT COURT
5                       WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
6
       UNITED STATES OF AMERICA,                  No. CR19-203 RSM
7
       Plaintiff,                                 ORDER ON DEFENDANT’S
8                                                 MOTION TO CHANGE PLEA VIA
       v.                                         REMOTE HEARING
9
     KARINA RODRIGUEZ,
10
       Defendant.
11

12                                      I.     ORDER

13          The court has reviewed Ms. Zahn’s motion, the record in this matter, and
     the applicable law. Being fully advised and finding oral argument unnecessary, the
14
     court GRANTS Ms. Zahn’s motion as more fully described herein.
15
                                             II. ANALYSIS
16          The Federal Rules of Criminal Procedure make no provision for a
17   defendant to enter a guilty plea except while in open court. See generally Fed. R.

18   Crim. P. Due to the COVID-19 pandemic and the public health emergency,
     Congress enacted the Coronavirus Aid, Relief, and Economic Safety Act
19
     (“CARES Act”), which provides that certain criminal proceedings may proceed by
20
     video teleconferencing during the COVID-19 national emergency, including a
21   guilty plea in a felony case. See CARES Act § 15002. To do so, the Judicial
22   Conference of the United States first must find that the COVID-19 emergency will

23   materially affect the functioning of the federal courts generally or a particular
     court. Id. § 15002(b)(2)(A). It has done so. See Administrative Office of the
24
     United States Courts, Judiciary News, Judiciary Authorizes Video/Audio Access
     During COVID-19 Pandemic (Mar. 31, 2020),

     ORDER - 1                                                            SCANLAN LAW, PLLC
                                                                       801 SECOND AVENUE, SUITE 800
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 257-2333
      Case 2:19-cr-00203-RSM Document 459 Filed 02/12/21 Page 2 of 2

1    https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-
2    access- duringcovid-19-pandemic. On March 30, 2020, this court fulfilled the
     second requirement of the CARES Act for permitting guilty plea hearings via
3
     video teleconferencing when it entered a finding “that felony pleas under Rule 11
4
     of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32
5    of the Federal Rules of Criminal Procedure cannot be conducted in person without
6    seriously jeopardizing public health and safety.” See GO 04-20 at 2; see also
7    CARES Act § 15002(b)(2)(A). Third, the CARES Act requires that the district
     court in the particular case must find “for specific reasons that the plea . . . in that
8
     case cannot be further delayed without serious harm to the interests of justice.”
9
     See CARES Act § 15002(b)(2)(A); see also GO 04-20. Accordingly, the court
10   finds that, because Ms. Rodriguez and the Government have reached an agreement
11   concerning his plea, the plea hearing in this case “cannot be further delayed

12   without serious harm to the interests of justice.” See CARES Act §
     15002(b)(2)(A). Absent intervention, Ms. Rodriguez would not be able to
13
     participate in a guilty plea hearing until summer or early-fall at the earliest given
14
     her recent medical history, despite having reached an agreement to resolve the
15   case. In so finding, the Court places special emphasis on the fact that Ms.
16   Rodriguez’s guilty plea hearing would likely have occurred by now but for

17   General Order 02-20 et al..
                                     III.   CONCLUSION
18
            Based on the foregoing analysis and within the specific parameters set forth
19
     above, the Court GRANTS Ms. Rodriguez’s motion to proceed with a guilty plea
20   hearing via video teleconference.
21          DATED this 12th day of February, 2021.

22

23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE




     ORDER - 2                                                              SCANLAN LAW, PLLC
                                                                         801 SECOND AVENUE, SUITE 800
                                                                          SEATTLE, WASHINGTON 98104
                                                                                (206) 257-2333
